DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 10/18/2021 is acknowledged.  The examiner notes that there are two claims numbered 13.  The second Claim 13 will be renumbered as claim 14 and claims 14-18 will be renumbered claims 15-19.  Any future amendments that reference the nonelected claims should refer to claims 14-19 must refer to the renumbered claims.  Further, if applicant adds any new claims, the new claims should start with claim 20.  
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methodology, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan el al U.S. 10,711,453 in view of Parkes (2,447,272).
In re Claim 1, 3, and 4, Jordan teaches a roofing panel or plank (100), comprising: a base layer comprising engineered wood (101).  Figures 1-4 show that the plank/panel (100), and therefore the base layer have an outer face, a top edge, a bottom edge, a left edge, and a right edge.  A barrier overlay (103) includes a water resistant barrier layer (210,201) covering at least the outer face of the base layer, and at least one of the edges; and a texturizing material (220) is affixed to the water resistant barrier layer. (Figures 1-4,7-8)
Jordan does not teach that the water resistant barrier layer covers at least one of the edges as well.
Parkes teach a wall panel (10,12) where a base layer (20) is enclosed by sheets (16,18,22,24) which cover the outer faces as well as multiple edges.  (Figures 1-8)
It would be obvious to one of ordinary skill in the art at the time of filing to modify Jordan with the teaching or Parkes.  Enclosng the various edges of the panel (100) with the overlayer layers (103) would provide greater protection against the elements for the panel.  This would result in the water resistant layer covering the outer face and at least one of the edges. Enclosing all of the exposed edges, and therefore protecting the entire exposed surface area of the panel base layer would result in the water resistant layer covering the top, bottom, left, and right edges.
In re Claim 2, Jordan teaches that the texturizing material (220)l is integrated with the water resistant barrier layer (210)…(Figures 1-4)
In re Claims 5-9, Jordan modified by Parkes has been previously closed.  Parkes teaches a shiplap connection between the panels (10,12).  One end of the panel as an underlap portion and can be referred to as the upper edge and the other/bottom edge has an overlap portion.  Both the overlap and underlap of the ship lap joints are covered in sheets layers (16,18,22,24).  Therefore, in the combination, the underlap and overlap joint face will be covered at least in part by the water resistant barrier of Jordan.   Since these are ship lap faces, the underlap and overlap joint faces/surfaces of the combination will be parallel to the outer face of the barrier layer.  (Figures 1-8, annotated Figure)

    PNG
    media_image1.png
    322
    700
    media_image1.png
    Greyscale

 In re Claim 10, Jordan teaches that the water resistant barrier layer (210) comprises a polymer.  (Column 8, Lines 56-59)
In re Claim 12, Jordan teaches that the texturizing material (220) comprises rubber, plastic, or a synthetic polymer. (Column 9, Lines 51-54)
In re Claim 13, Jordan teaches a radiant barrier layer (330).  (Column 13, Lines 2-5; Figures 3a,3b)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan el al U.S. 10,711,453 in view of Parkes (2,447,272), and in further view of White (5,215,416).
In re Claim 11, Jordan has been previously discussed.  The examiner notes that Jordan teaches that brick cladding may be added to sheathing panel (352).  (Column 13, Lines 22-27, Figure 3C)  This cladding could be thought of as texturizing material.  While not slate or rock/stone, the substitution of one of the texturizing material for the other would be obvious to one of ordinary skill in the art at the time of filing for aesthetic reasons.
However, should the applicant disagree, White teaches roofing panels that have top surfaces that include gravel and ceramic granules.  (Column 2, Lines 24-25)
Figure 4 of Jordan shows that panels (100) can be applies to the roof of a structure.  The use of ceramic granules for a no skid surface would therefore be an obvious safety measure at the time of filing to protect against skidding of slipping.  These ceramic nodules would also provide a pleasing surface aesthetic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633